Third District Court of Appeal
                               State of Florida

                      Opinion filed September 1, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1758
                        Lower Tribunal No. 20-9557
                           ________________


          Calabuch Consulting Group, Inc., etc., et al.,
                                 Appellants,

                                     vs.

                 Renew Insurance Inc., etc., et al.,
                                 Appellees.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Veronica Diaz, Judge.

     Mavrick Law Firm, and Peter T. Mavrick, and Elizabeth O. Hueber (Fort
Lauderdale), for appellants.

      Kula & Associates, P.A., and Elliot B. Kula, and W. Aaron Daniel, and
William D. Mueller, for appellees.


Before EMAS, LINDSEY, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.